Citation Nr: 1609406	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement an initial disability rating in excess of 10 percent for the service-connected left foot/ankle disability.  

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected degenerative disc disease status post L3 compression fracture with persistent wedge deformity (low back disability).  

3.  Entitlement to an increased (compensable) disability rating for the service-connected scars of the right leg, left elbow, and back of left hand.  

4.  Entitlement to an increased (compensable) disability rating for the service-connected fractures of the right second and third metatarsals with chip fracture of the first cuneiform (right foot fractures).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to July 1980 and from September 1986 to December 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By way of history, after her first period of active duty, the Veteran claimed service connection for injuries sustained in a C5 plane crash during service in the Republic of Vietnam.  In a May 1981 rating decision, the RO granted service connection for a low back disability, fractures of the right second and third metatarsals and chip fracture of the first cuneiform; and, for scars of the right leg, left elbow and back of the left hand.  The RO assigned a 10 percent disability rating for the low back disability, and noncompensable ratings for the scars and right foot fractures, effective from July 19, 1980.  The Veteran subsequently returned to active duty in September 1986 and her disability pay was suspended during her second period of active duty.  

In September 2006, the Veteran filed a pre-discharge claim for reinstatement of her service-connected disability pay upon discharge from active duty in December 2006.  She also filed a new claim of service connection for a left foot/ankle disability.  

In the May 2007 rating decision on appeal, the RO confirmed and continued the previously assigned 10 percent disability rating for the service-connected low back disability and granted service connection for a left foot/ankle disability with an initial 10 percent rating assigned, effective from January 1, 2007.  

In the August 2007 rating decision, also on appeal, the RO confirmed and continued the 10 percent ratings assigned in the May 2007 rating decision; and, confirmed and continued the previously assigned noncompensable disability ratings for the service-connected scars and the right foot fractures of the second and third metatarsals and first cuneiform.  The Veteran disagreed with the above assigned ratings and this appeal ensued.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a compensable rating for the service-connected residuals of right foot fractures is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's left foot/ankle disability has been manifested by arthritis of one major joint (ankle) and a group of minor joints (metatarsals), but without moderate limitation of motion of the ankle, nonunion, or malunion of the tarsal or metatarsal bones.   

2.  The Veteran's service-connected low back disability is manifested by forward flexion limited to 45 degrees due to pain; but, does not result in ankylosis, associated neurological abnormalities, or incapacitating episodes of intervertebral disc syndrome.

3.  The Veteran's service-connected scars of the right leg, left elbow and back of the left hand are linear; they are neither painful nor unstable; they do not cause any functional impairment, and they do not cover an area that is 144 square inches (929 sq. cm) or greater.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected left foot/ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5271, 5284 (2015). 

2.  The criteria for the assignment of a 20 percent rating, but not higher, for the service-connected low back disability have been more nearly approximated since January 1, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5242, 5243 (2015).

3.  The criteria for a compensable disability rating for the service-connected scars of the right leg, left elbow and back of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7,4.10, 4.118, Diagnostic Codes 7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in September 2006, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  She was afforded VA examinations to address the severity of the left foot/ankle, low back, and scars in February 2014.  The examiner's findings were based on an in-person examination, an interview with the Veteran and records provided by the Veteran in support of her claims.  This examination is adequate because the examiner discussed the Veteran's medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.


II.  Increased Ratings 

The Veteran seeks increased ratings for her service-connected low back disability, left foot/ankle disability and scars of the right leg, left elbow, and back of the left hand.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  
When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Left Foot/Ankle

The Veteran has been assigned a single 10 percent rating for the service-connected left foot/ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint or joints.  When limitation of motion is noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  If there are occasional incapacitating exacerbations, a 20 percent rating is assigned for the arthritis without limitation of motion involving two or more major joints or two or more minor joint groups.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  Under 38 C.F.R. § 4.45, for purposes of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints.

The Board has also considered whether the Veteran's foot disability is more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for foot injuries, other.  Under this code, a moderate foot injury warrants a 10 percent rating; a moderately severe foot injury warrants a 20 percent rating; and, a severe foot injury warrants a 30 percent rating under Diagnostic Code 5284.  

In this case, the Veteran's service-connected disability involves the left foot and left ankle.  There is x-ray evidence of arthritis of the left ankle and arthritis of the left foot.  See February 2014 VA examination report.  The February 2014 VA examination report also reflects that the Veteran's left foot arthritis affects multiple joints.  Thus, at first blush, it would appear that a single rating under Diagnostic Code 5284 may be appropriate in this case.  However, in Copeland v. McDonald, 27 Vet. App. 333 (2015), the United States Court of Appeals for Veterans Claims (CAVC or Court) addressed the application of Diagnostic Code 5284, for other foot disabilities, when a Veteran's service connected foot disability was specifically provided for in the schedular rating criteria.

In Copeland, VA argued that because pes planus is specifically addressed by Diagnostic Code 5276, and hallux valgus is specifically addressed by Diagnostic Code 5280, to rate those foot disabilities under Diagnostic Code 5284 would be rating by analogy, which is not permitted when there is a diagnostic code that is specifically labeled with the name of a particular condition.  The Court agreed, holding that to rate under Diagnostic Code 5284, for "Foot injuries, other", would not be rating by analogy, as to do so would ignore the plain meaning of the term "other", and would make the remaining eight foot-related diagnostic codes redundant. 

Here, the Veteran's left foot and ankle disability is manifested by arthritis in the ankle joint (a major joint) and arthritis in the tarsals and metatarsals of the left foot (a group of minor joints).  Ratings for arthritis are specifically provided in the rating schedule under Diagnostic Codes 5003.  As such, Diagnostic Code 5284 is not for application since a specific Diagnostic Code is provided for the Veteran's service-connected left foot and ankle arthritis and it is not therefore necessary to rate the foot disabilities by analogy.

The medical evidence in this case reveals that while the Veteran has arthritic pain in her left foot and ankle, she does not have more than mild limitation of motion of the ankle, such that a rating in excess of 10 percent would warranted.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion of the ankle and a 20 percent rating is assigned for marked limitation of motion of the ankle.  Words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).

A VA examination in November 2006 reflects that the Veteran's left ankle dorsiflexion is limited to 15 degrees due to pain, only 5 degrees shy of normal (20 degrees).  

In addition, the metatarsals and tarsals of the foot are considered a minor joint group, and the rating schedule does not provide for a separate rating for limited motion of individual toes.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5283, malunion or nonunion of the tarsal or metatarsal bones warrants a 10 percent rating if moderate; a 20 percent rating if moderately severe; and, a 30 percent rating if severe.  

According to VA examinations from November 2006 and February 2014, the Veteran has evidence of tarsal/metatarsal arthritis, but without limited motion.  The medical evidence does not show malunion or nonunion of the metatarsals or tarsals; and, no other foot/ankle conditions are noted on examination in February 2014, such as hallux valgus, pes planus, pes cavus, hammer toes, for example.  

There is a VA outpatient record from April 2008 indicating that the Veteran was prescribed orthotics for both feet due to "acquired deformity of foot - cavus."  There is no description of any deformity or the severity of such, and given the VA examiner in February 2014 specifically indicated on the examination report that there was no acquired pes cavus, the Board finds that any such deformity in 2008 was not chronically disabling, particularly given that the examiner in November 2006 and the examiner in February 2014 both found no evidence of pes cavus.  

Acquired pes cavus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5278.  Under Diagnostic Code 5278, unilateral claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under metatarsal heads warrants a 10 percent rating.  Unilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads warrants a 20 percent rating.  Unilateral claw foot with a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity warrants a 30 percent rating.  38 C.F.R. § 4.71a.  

The medical evidence of record does not describe the Veteran's left foot disability as meeting, or more nearly approximating, the criteria for a compensable rating under Diagnostic Code 5278.  For example, the records do not show the great toe dorsiflexed, limitation of dorsiflexion at the ankle to right angle, or definite tenderness under the metatarsal heads.  

Although the examination report from November 2006 shows some dorsiflexion at the ankle, the Veteran's left foot/ankle disability is already being compensated at the 10 percent rate.  See VA examinations dated November 2006 and February 2014.  
Accordingly, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a disability no higher than 10 percent is warranted for the service-connected left foot/ankle disability.  In this regard, the Veteran is not entitled to separate 10 percent ratings for the ankle and the foot because the regulations pertaining to arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 specifically limit the rating to a single rating when no limitation of motion is shown.  According to the criteria under Diagnostic Code 5003, where, as here, there is no limitation of motion, a maximum 10 percent rating is assigned for arthritis documented by x-ray of two or more major joints or two or more minor joint groups without occasional incapacitating episodes.  As noted under 38 C.F.R. § 4.45, the toes (tarsals and metatarsals) are considered a minor joint group, and the ankle is considered a major joint group.  

Even when considering that the left ankle dorsiflexion is slightly limited by 5 degrees from normal due to pain, a single 10 percent disability rating applies here because the Veteran's limitation of motion of the left ankle is noncompensable.  In other words, the Veteran's 10 percent rating for arthritis could apply to the noncompensable limitation of motion of the ankle, but no additional 10 percent rating would apply for the foot because the arthritis of the toes is considered one minor joint group with no limitation of motion.  Thus, the result is the same regardless of whether the Veteran has no limitation of motion of the ankle or noncompensable limitation of motion of the ankle.

In considering these Diagnostic Codes, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  However, range of motion testing in February 2014 elicited normal range of motion, without additional restriction of motion due to pain, weakens, fatigue after repetitive use.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that her left foot and ankle arthritis disabilities cause her to experience significant pain, the Board has taken that into account in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, it is not shown that the Veteran's has been so functionally limited by her left foot/ankle arthritis as to warrant a schedular rating in excess of 10 percent.  

Moreover, the assignment of staged ratings has been considered pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); however, at no time since service has the service-connected disability been more disabling than as currently rated.

Low Back

The Veteran asserts that her low back disability warrants a disability rating in excess of 10 percent.  

The Veteran's low back disability is characterized as degenerative arthritis, L3 compression fracture with persistent wedge deformity.  A VA examiner in February 2014 noted that the Veteran's disability is manifested by residuals of a vertebral fracture to include degenerative disc disease (DDD).  The Veteran's disability is rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in  Diagnostic Codes 5235-5243.  Id.

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The notes applicable to the General Formula are as follows, which are pertinent here include:  Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

The Veteran has also been diagnosed with DDD.  DDD may be rated under the General Rating Formula, or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The evidence in this case shows that the criteria for the assignment of a 20 percent rating, but no higher, have been more nearly approximated for the entire period covered by this claim.  

A VA examiner in February 2014 found that the Veteran could forward flex the thoracolumbar spine to at least 90 degrees; however, the examiner also noted that the Veteran's forward flexion of the thoracolumbar spine was limited to 45 degrees when considering pain on motion.  

As noted above, when assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995);38 C.F.R. §§ 4.40 , 4.45, 4.59.
Here, the examiner specifically noted additional limitation of forward flexion due to pain.  Thus, while the Veteran is able to bend to 90 degrees, she has pain beginning at 45 degrees.  With consideration of the Veteran's pain, the flexion is therefore limited to 45 degrees.  This corresponds to a 20 percent rating under the General Rating Formula.  

The examiner also noted that the Veteran has flare-ups of pain, but indicated that the Veteran's flare-ups do not result in additional limitation.  The Veteran reported that during a flare it hurt to stand up sometimes.  Similarly, the examiner found that the Veteran's motion was not further limited by weakness or fatigue from repetitive use.  Finally, the examiner found no evidence of muscle spasm, abnormal gait, or abnormal spine contour.  In addition, there was no neurologic impairment associated with the low back disability and no ankylosis is demonstrated.  Finally, the Veteran did not report incapacitating episodes of IVDS requiring bed rest prescribed by a physician.  

Even if the Board infers that the Veteran has additional painful motion during a flare-up, the evidence of record does not suggest that such additional pain would limit the Veteran's forward flexion to 30 degrees or less.  Accordingly a rating in excess of 20 percent based on limitation of motion is not warranted.  

As there are no incapacitating episodes of physician prescribed bed rest due to IVDS, a rating under the Formula for Rating IVDS based on incapacitating episodes is not applicable here.  

Additionally, a separate rating based on neurologic manifestations is not warranted in this case because the Veteran's neurologic examinations in November 2006 and February 2014 were normal.  

Based on the foregoing, the assignment of a 20 percent rating, but not higher, is more nearly approximated for the entire period covered by this claim.  Although the limitation of flexion to 45 degrees was not objectively demonstrated until the February 2014 examination, the Veteran has credibly reported that her low back conditions worsened after her second period of active duty.  She explained in her April 2008 notice of disagreement that her exam in November 2006 was very brief and not at all thorough.  Given the Veteran's competent and credible statements regarding her increased back pain, the Board resolves all doubt in finding that the 20 percent rating is warranted for the entire period covered by this claim.  

In considering these Diagnostic Codes, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Scars

The Veteran seeks a compensable rating for the service-connected scars of the right leg, left elbow and back of the left hand.  Her scars were evaluated at a VA examination in February 2014.  The Veteran reported that her scars were not painful, and the examiner indicated that the scars were not unstable.  Her scars were described as linear, and measured as 7 cm for the elbow, 2.5 cm for the hand, and 3 cm for the right leg.  Finally, the examiner indicated that the Veteran's scars do not cause limitation of function and do not impact her ability to work.  

Diagnostic Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.  The Veteran's scars are not located on the head, face or neck.  Diagnostic Code 7801 rates burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  The Veteran's scars are not shown to be deep.  Diagnostic Code 7804 rates one or two scars that are unstable or painful; the Veteran's scars are not unstable or painful.  Diagnostic Code 7805 rates scars based on functional impairment or other disabling effects, but there is no such impairment in this case.  

The Veteran has been appropriately rated under Diagnostic Code 7802.  Under that code, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear; for an area or areas of 144 square inches (929 sq. cm.) or greater a 10 percent rating is warranted.  The Veteran's scars are superficial (i.e., not associated with underlying tissue damage), asymptomatic, and do not involve an area of 144 square inches (929 sq. cm.) or greater.  Thus, a 10 percent rating is not warranted.  

III.  Extra-Schedular Consideration

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left ankle/foot, low back, and scars are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe her disabilities.  There have not been any hospitalizations or marked interference with employment shown; and, as noted, the VA examiners described the functional impairment caused by her service-connected disabilities, and neither she, nor the VA examiners described symptoms related to these disabilities that are not considered by the applicable rating codes in this case.  As the rating criteria reasonably describe the disabilities in question, an exceptional or unusual disability picture is not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Likewise, the Veteran has not asserted that she is unemployable due to her service-connected disabilities.  As such, a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

ORDER

An initial disability rating in excess of 10 percent for the service-connected arthritis of the left ankle/left foot arthritis is denied.  

A 20 percent rating, but no higher, is granted for the service-connected low back disability for the entire period covered by this claim, subject to the laws and regulations governing the payment of monetary benefits.

An increased (compensable) disability rating for the service-connected scars of the right leg, left elbow and back of the left hand, is denied.  

REMAND

The Veteran seeks an increased (compensable) disability rating for the service-connected right foot fractures of the second and third metatarsals and chip fracture of the first cuneiform.  

As noted above, service connection was in effect for the Veteran's right foot disability prior to her second period of active service which began in September 1986.  The Veteran was afforded a pre-discharge examination in November 2006, prior to her December 2006 discharge, but only her left foot was examined at that time.  

The Veteran was afforded another examination in February 2014.  The examiner noted the diagnosis with regard to the right foot, but it is not clear whether the right foot was adequately examined.  The examiner noted that there was x-ray evidence of left foot arthritis, but did not indicate whether x-rays of the right foot were ever obtained.  The examiner noted that both of the Veteran's feet ache, but it is not clear whether the Veteran's right foot condition warrants a separate compensable rating by analogy under Diagnostic Code 5284, or whether a separate compensable rating is warranted under Diagnostic Code 5283 based on malunion or nonunion of tarsal or metatarsal bones.  Because the Veteran's right foot injury is different than her left foot injury, x-ray studies should be obtained.  In essence, the Veteran's service-connected right foot disability has not been adequately examined since her December 2006 discharge.  Another examination is therefore necessary to decide the claim.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

2.  Thereafter, afford the Veteran a VA orthopedic medical examination in order to ascertain the nature and severity of her service-connected right foot fractures of the second and third metatarsals and first cuneiform.  Provide the Veteran's electronic claims folder to the VA examiner for his or her review.  Such examination should encompass a review of the Veteran's history and current complaints, as well as comprehensive clinical evaluations, to include appropriate x-ray studies of the right foot, and any additional tests deemed necessary.  The VA examiner is requested to delineate all symptomatology associated with the right foot fractures, including whether there is malunion and/or nonunion of the metatarsals/tarsals involved, and/or whether the Veteran's overall foot impairment is not adequately described by the specific foot conditions listed in the rating schedule.  The examiner must carefully evaluate the foot disability and opine as to whether any such right foot manifestations are mild, moderate or severe.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 

3.  Lastly, readjudicate the issue on appeal of entitlement to an increased (compensable) disability rating for the service-connected right foot fractures of the second and third metatarsals and first cuneiform, and if any benefit sought is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


